Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/753,101       filed on 7/8/2022.
2. 	Claims 11-26 are currently pending and have been fully examined.

3.	Claims 1-10 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 7/8/2022, has fully been considered, but is not persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejection(s) of claim(s) 11-26 set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejection of claim(s) 11-26 set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.


Applicant’s Argument #2:
Applicant contends that the 35 USC 101 rejection of claim(s) 11-26 set forth in the prior office action was improper for Applicant’s claim: 
Recite a technical improvement because Applicant’s claim recites: “determining, by a control device of a functional unit, a functional inventory of the functional unit based on an inventory specification,” and “comparing, by the control device, the hash value of the inventory specification with the hash value of the target inventory specification; based on the comparing and in response to the inventory specification difference from the target inventory specification, triggering a predetermined forcing measure for specifying the target functional inventory,” and “generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point;”
Applicant’s claim(s) are directed into a practical application for Applicant’s claim recites;

“in response to determining that a new function excluded from the target inventory information is enabled in the inventory specification or the new function is installed or activated in the functional unit based on the triggered predetermined forcing measure, wherein the triggered predetermined forcing measure comprises deactivation of the new function, generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point; and deactivating the functional unit based on the message generated and the triggered predetermined forcing measure.”
The amended claims obviates the Examiner’s rejection which is inconsistent with the Bascom precedent.  Applicant asserts that claim “deactivating…” as amended in claims 11 and 23 provide a technical improvement.
Applicant’s contends that the claim(s) are directed to a “practical Application” because applicant’s claims are being performed by a vehicle (see page 14 of Applicant’s 7/8/2022 remarks).

Examiner’s Response to Argument #2:
Applicant’s argument that the 35 USC 101 rejection obviates the 35 USC 101 rejection of claim(s) 11-26 set forth in the prior office action has fully been considered and is not persuasive.  Applicant asserts that Applicant’s claim is directed to a technical improvement because Applicant’s claim: 
1) Recite a technical improvement because Applicant’s claim recites: “determining, by a control device of a functional unit, a functional inventory of the functional unit based on an inventory specification,” and “comparing, by the control device, the hash value of the inventory specification with the hash value of the target inventory specification; based on the comparing and in response to the inventory specification difference from the target inventory specification, triggering a predetermined forcing measure for specifying the target functional inventory,” and “generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point.”  Here, the Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 11 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   
2) Applicant’s claim(s) are directed into a practical application for Applicant’s claim recites: “in response to determining that a new function excluded from the target inventory information is enabled in the inventory specification or the new function is installed or activated in the functional unit based on the triggered predetermined forcing measure, wherein the triggered predetermined forcing measure comprises deactivation of the new function, generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point; and deactivating the functional unit based on the message generated and the triggered predetermined forcing measure.”  Here, the Examiner would like to point out that, “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”  
3) The amended claims obviates the Examiner’s rejection which is inconsistent with the Bascom precedent.  Applicant’s assertion that the claimed “deactivating…” as amended in claims 11 and 23 provide a technical improvement has fully been considered, but is not persuasive.  The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 
Applicant’s argument that the claim(s) are directed to a “practical Application” because applicant’s claims are being performed by a vehicle (see page 14 of Applicant’s 7/8/2022 remarks) has fully been considered, but is not persuasive.  Applicant’s amended claim of, “wherein the functional unit is a motor vehicle, device, mobile phone, or software product…” is descriptive in nature.  Applicant does not include any functionality of the “motor vehicle” within Applicant’s claim.  Applicant may want to include claim limitation(s) directed to the functionality of the “motor vehicle” within Applicant’s claim limitations.  Therefore, Applicant’s arguments are not persuasive and the Examiner respectfully disagrees with the Applicant and maintains his rejection.
Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”
In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.
Dependent claim(s) 12-22 and 24-26 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim(s) 12-22 and 24-26 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.  Applicant’s Specification recites:
An inventory specification can contain, for example, an identification number of the functional unit (for example, a vehicle identification number VIN). Thus, this is then an inventory specification related to the functional unit. The 30blockchain credit account 24 is then a credit account specific to the functional unit. However, it can also be provided that the target inventory specification 25 relates to a user and thus the blockchain credit account 24 is a user- related account. The target inventory specification 25 then indicates, for example in the context of a subscription model (subs model), all functions 14which the user can use in different functional units and for which he has already paid once. However, he can also replace or change the functional unit 10 for another functional unit and is then supported in the provision of the target functional inventory 16' in the new functional unit. The functions 5specified in accordance with the subscription or generally in the blockchain credit account 24 in accordance with the target functional inventory 16' can be activated in the functional unit used in each case. 

Applicant’s claim(s) are directed to “provisioning” which falls under “organizing human activities.”
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
Claim 23 contains similar language or like deficiencies found in claim 11.
	Dependent claim(s) 12-22 and 24-26 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 



Applicant’s Argument #3:

Applicant contends that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action.

Examiner’s Response to Argument #3:

Applicant’s argument that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered; therefore, the rejection(s) are withdrawn.
Claim Rejections – 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claim(s) 11-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claims 11-26 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 11 is directed toward a method, which is a statutory category of invention.
Representative claim 23 is directed toward an apparatus, which is a statutory category of invention.
Applicant’s Specification recites:
An inventory specification can contain, for example, an identification number of the functional unit (for example, a vehicle identification number VIN). Thus, this is then an inventory specification related to the functional unit. The 30blockchain credit account 24 is then a credit account specific to the functional unit. However, it can also be provided that the target inventory specification 25 relates to a user and thus the blockchain credit account 24 is a user- related account. The target inventory specification 25 then indicates, for example in the context of a subscription model (subs model), all functions 14which the user can use in different functional units and for which he has already paid once. However, he can also replace or change the functional unit 10 for another functional unit and is then supported in the provision of the target functional inventory 16' in the new functional unit. The functions 5specified in accordance with the subscription or generally in the blockchain credit account 24 in accordance with the target functional inventory 16' can be activated in the functional unit used in each case. 

Applicant’s claim(s) are directed to “provisioning” which falls under “organizing human activities.”  The claim(s) recite(s) the ensuring the proper activation of functions/software (e.g. provisioning), which is an “abstract idea,” without significantly more.
Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 11 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);

11. (Currently Amended) A method, comprising: 
determining, by a control device of a functional unit, a functional inventory of the functional unit based on an inventory specification, wherein the functional unit is a motor vehicle, device, mobile phone, or software product, wherein the functional inventory is a set of activated functions available from the functional unit, and wherein the inventory specification includes a hash value; 
requesting, from an external server device, a target inventory specification associated with a target functional inventory using a blockchain credit account, wherein the target inventory specification includes a hash value; 

comparing, by the control device, the hash value of the inventory specification with the hash value of the target inventory specification; 

based on the comparing and in response to the inventory specification difference from the target inventory specification, triggering a predetermined forcing measure for specifying the target functional inventory; 

in response to determining that a new function excluded from the target inventory information is enabled in the inventory specification or the new function is installed or activated in the functional unit based on the triggered predetermined forcing measure, wherein the triggered predetermined forcing measure comprises deactivation of the new function, generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point; and 

deactivating the functional unit based on the message generated and the triggered predetermined forcing measure. 

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
Thus Applicant’s limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of generic computer components.  That is, other than reciting, “control device,” nothing in the claim element precludes the step from practically being performed by generic computer components. For example, but for the “control device” language, the claim encompasses the manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. 

The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: 
(1) Mathematical Concepts; 
(2) Mental Processes; 
(3) Certain Methods of Organizing Human Activity;
Because the claims are directed to the ensuring the proper activation of functions/software (e.g. provisioning), which is an “abstract idea,” without significantly more.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;

11. (Currently Amended) A method, comprising: 
determining, by a control device of a functional unit, a functional inventory of the functional unit based on an inventory specification, wherein the functional unit is a motor vehicle, device, mobile phone, or software product, wherein the functional inventory is a set of activated functions available from the functional unit, and wherein the inventory specification includes a hash value; 
requesting, from an external server device, a target inventory specification associated with a target functional inventory using a blockchain credit account, wherein the target inventory specification includes a hash value; 

comparing, by the control device, the hash value of the inventory specification with the hash value of the target inventory specification; 

based on the comparing and in response to the inventory specification difference from the target inventory specification, triggering a predetermined forcing measure for specifying the target functional inventory; 

in response to determining that a new function excluded from the target inventory information is enabled in the inventory specification or the new function is installed or activated in the functional unit based on the triggered predetermined forcing measure, wherein the triggered predetermined forcing measure comprises deactivation of the new function, generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point; and 

deactivating the functional unit based on the message generated and the triggered predetermined forcing measure. 



Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): the control device; the “control device” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

11. (Currently Amended) A method, comprising: 
determining, by a control device of a functional unit, a functional inventory of the functional unit based on an inventory specification, wherein the functional unit is a motor vehicle, device, mobile phone, or software product, wherein the functional inventory is a set of activated functions available from the functional unit, and wherein the inventory specification includes a hash value; 
requesting, from an external server device, a target inventory specification associated with a target functional inventory using a blockchain credit account, wherein the target inventory specification includes a hash value; 

comparing, by the control device, the hash value of the inventory specification with the hash value of the target inventory specification; 

based on the comparing and in response to the inventory specification difference from the target inventory specification, triggering a predetermined forcing measure for specifying the target functional inventory; 

in response to determining that a new function excluded from the target inventory information is enabled in the inventory specification or the new function is installed or activated in the functional unit based on the triggered predetermined forcing measure, wherein the triggered predetermined forcing measure comprises deactivation of the new function, generating, by the control device, a message regarding an inadmissible activation of the new function to send to an external receiving point; and 

deactivating the functional unit based on the message generated and the triggered predetermined forcing measure. 

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 11 do not change the analysis as claim(s) 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 11 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 11 include:
NONE;
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 11, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform Applicant’s functions, which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 11 merely instruct the process which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Dependent claim(s) 12-22 and 24-26 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim(s) 12-22 and 24-26 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
Claim 23 contains similar language or like deficiencies found in claim 11.
	Dependent claim(s) 12-22 and 24-26 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.


    PNG
    media_image1.png
    912
    623
    media_image1.png
    Greyscale




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/15/2022